Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Clinton Patterson, Jr., a federal prisoner, appeals the district court’s order dismissing his 28 U.S.C.A. § 2241 (West 2006 & Supp.2012) petition. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Patterson v. Wilson, No. 3:12-cv-00066-REP, 2013 WL 101544 (E.D.Va. Jan. 8, 2013). We deny Patterson’s motion to appoint counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.